Per Curiam.
The petitioner has filed 'pro se a verified petition for a writ of mandate against the Judge of the Morgan Circuit Court, wherein he alleges that the court has failed to act upon certain matters pending therein. The petitioner has failed to file certified copies of all pleadings, orders and entries pertaining to said matter pending in the court and as a result has failed to comply with Rule 2-35 of this court.
The petition accordingly is dismissed.
Note. — Reported in 135 N. E. 2d 251.